EXHIBIT 99 Investor Release FOR IMMEDIATE RELEASE FOR MORE INFORMATION CONTACT: 05/27/09 Investors: Mary Kay Shaw, 630-623-7559 Media: Heidi Barker, 630-623-3791 McDONALD'S ANNOUNCES QUARTERLY CASH DIVIDEND OAK BROOK, IL – On May 26, 2009, McDonald’s Board of Directors declared a quarterly cash dividend of $0.50 cents per share of common stock, payable on June 22, 2009 to shareholders of record at the close of business on June 8, 2009. Upcoming Communications McDonald's Annual Shareholders’ Meeting will be webcast live on May 27, 2009 at 9:00 a.m.
